*455ORDER
PER CURIAM:
Appellant Helen Peek injured her neck and left shoulder while working as a nurse in 2010. Peek claimed that she was permanently and totally disabled due to the combined effects of the 2010 injury and a separate 2006 injury (which Peek suffered while working for a different employer). Peek settled her worker’s compensation claim concerning her 2010 injury with her employer. Following a hearing, the Labor and Industrial Relations Commission found that Peek was permanently and totally disabled as a result of the 2010 injury considered in isolation, and therefore denied her claim against the Second Injury Fund. Peek appeals. We affirm. Because a published opinion would have no prece-dential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).